Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 10-20 is pending.
Claims 16-17 and 20 is withdrawn.
Claims 1-8, 10-15 and 18-19 is examined herewith.
Applicant’s response filed 12/29/2020 has been received and entered in the application.
Action Summary
Claims 1-8, 10-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein (U.S. Patent 7,652,068) of record and Zanelati (Antidepressant-like effects of cannabidiol in mice:  possible involvement of 5-HT1A receptors, British Journal of Pharmacology (2010), 159, 122–128) and in view of Hidese (Effects of chronic L-theanine administration in patients with major depressive disorder: an open-label study, Acta Neuropsychiatrica 2017) is maintained.

Response to Arguments
	Applicant argue that the dosing of CBD in the teachings of Zanelati is significantly higher than instantly claims, Zanelati teaches dosing of on average is 2319 mg to 2691 mg.  Zanelati teaches that CBD is administered in dosage of (3, 10, 30, 100 mg·kg-1).  And Cadena teaches that 20MG-33MG would be a great starting dosage for a 200 lb patient, while 15MG-25MG would be best for another who weighs 150 lb.and Hidese In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Applicant further state that the CDC considers the average weight for adults age 20 and over to be 197.8 pounds and 170.5 pound for women.  This argument has been fully considered but has not been found persuasive.  First, applicant has provided not evidence for this assertion.  Second, even if this assertion is correct, these values are 

For the ease of the applicant, the previous office action dated 7/31/2020 is reproduced below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein (U.S. Patent 7,652,068) of record and Zanelati .

Feuerstein teaches a pharmaceutical formulation comprising eicosapentaenoic acid (EPA) and docosahexanoic acid (DHA) in a weight to weight ratio of 4.1:1, wherein:the EPA and DHA are in the ethyl ester form: the formulation is more than 84% EPA and DHA by weight; the formulation is more than 90% omega-3 fatty acids by weight (claim 1).  Feuerstein teaches that the dosage from comprising at least 100 mg DHA and at least 400 mg EPA (claim 2).  Feuerstein teaches a method of treating depression (claim 10).
Feuerstein does expressly disclose CBD nor L-theanine
Zanelati teaches that cannabidiol (CBD) is a non-psychotomimetic compound from Cannabis sativa that induces anxiolytic- and antipsychotic-like effects in animal models. Effects of CBD may be mediated by the activation of 5-HT1A receptors. As 5-HT1A receptor activation may induce antidepressant-like effects, the aim of this work was to test the hypothesis that CBD would have antidepressant-like activity in mice as assessed by the forced swimming test. We also investigated if these responses depended on the activation of 5-HT1A receptors and on hippocampal expression of brain-derived neurotrophic factor (BDNF).  CBD induces antidepressant-like effects CBD is administered in dosage of (3, 10, 30, 100 mg·kg-1) (abstract).
Hidese that chronic (8-week) L-theanine administration is safe and has multiple beneficial effects on depressive symptoms, anxiety, sleep disturbance and cognitive impairments in patients with major depressive disorder (MDD). Hidese teaches that the dosage of L-theanine is 250 mg/day (abstract).
Cadena teaches that a good rule of thumb to determine your proper CBD dosage is to take 1 -6 mg of CBD for every 10 pounds of body weight based on the individuals level of pain.  For example, 20MG-33MG would be a great starting dosage for a 200 lb patient, while 15MG-25MG would be best for another who weighs 150 lb.  Cadena teaches the following chart:

    PNG
    media_image1.png
    181
    527
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skills in the art to combine omega-3 acids, phytocannabanoids and L-theanine.  One would have been motivated to combine omega-3 acids, phytocannabanoids and L-theanine because all of the agents are known to treat depression with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):

	With regards to the concentration of ogema-3 fatty acids; EPA and DHA are in the ethyl ester form: the formulation is more than 84% EPA and DHA by weight; the formulation is more than 90% omega-3 fatty acids by weight (claim 1).  Feuerstein teaches that the dosage from comprising at least 100 mg DHA and at least 400 mg EPA as disclosed by Feuerstein which meets the instantly claimed dosage and concentration.
	With regards with less than 0.3 wt% of tetrahydrocannabinol (THC); Zanelati is silent with regards to the concentration of THC, therefore it may be presumed that the CBD of Zanelati has no THC, therefore meeting the claim limitation of 0.3% with a reasonable expectation of success absence evidence to the contrary.
	With regards to the dosing of omega-3 fatty acids, phytocannabanoids and L-theanine;  Feuerstein teaches that the dosage from comprising at least 100 mg DHA and at least 400 mg EPA, Zanelati teaches that CBD is administered in dosage of (3, 10, 30, 100 mg·kg-1), Cadena teaches that 20MG-33MG would be a great starting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With regards to the claim limitation of “phytocannabanoids is produced by removing the buds and flower parts; grounding the stalks and stems are ground into a powder; compressing the powder into pellets; removing tetrahydrocannabinol (THC) by determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Conclusion
Claims 1-8, 10-15 and 18-19 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627